Citation Nr: 0931730	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-10 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
rheumatoid arthritis with particular involvement of the 
shoulders, knees, elbows, feet, and ankles, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from August 
1945 to May 1948, in the Army National Guard from May 1948 to 
August 1981, and in the Army from August 1981 to May 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision by the RO in Boston, 
Massachusetts that denied an increase in a 40 percent rating 
for service-connected rheumatoid arthritis.  A personal 
hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2007.  In a November 2007 decision and 
remand, the Board denied an increase in 10 percent ratings 
for hypertension and status post right cerebrovascular 
accident.  The Board remanded the issue of entitlement to an 
increased rating for rheumatoid arthritis for additional 
development in November 2007.  The case was subsequently 
returned to the Board.

The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

By a statement dated in July 2009, the Veteran's 
representative asserted that a separate rating should be 
assigned for osteoarthritis of various joints.  In this 
regard, the Board notes that service connection has not been 
established for osteoarthritis of the spine, and recent 
medical evidence reflects a current diagnosis of this 
condition.  Hence, it appears that the Veteran may wish to 
file a claim for service connection for osteoarthritis of the 
spine.  This matter is not in appellate status and is 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's rheumatoid arthritis is in remission, and 
is not currently an active process. 

2.  Chronic residuals of the Veteran's rheumatoid arthritis 
with particular involvement of the shoulders, knees, elbows, 
feet, and ankles include limitation of motion of the 
shoulders, knees, elbows, feet and ankles.

3.  The Veteran's motion of the arms is not limited to 
shoulder level.

4.  The Veteran's motion of the knees is limited to no more 
than 0 degrees of extension and 135 degrees of flexion.

5.  The Veteran's motion of the elbows is limited to no more 
than 20 degrees of extension and 45 degrees of flexion.

6.  The Veteran's limitation of motion of the ankles is no 
more than mild.

7.  The Veteran's limitation of motion of the feet with pain 
is analogous to metatarsalgia.


CONCLUSION OF LAW

The criteria for an increased evaluation of 100 percent have 
been met for chronic residuals of rheumatoid arthritis with 
particular involvement of the shoulders, knees, elbows, feet, 
and ankles.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.25, 4.26, 4.71a, Code 5002 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Notice was sent in letters dated in January 2005, March 2006, 
December 2007 and February 2009 and the claim was 
readjudicated in a July 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.


In a February 2009 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected rheumatoid arthritis, the evidence must show that 
his condition "had gotten worse."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
October 2005 rating decision and March 2006 statement of the 
case explained the criteria for the next higher disability 
rating available for rheumatoid arthritis under the 
applicable diagnostic code.  The March 2006 statement of the 
case provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
rheumatoid arthritis, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b).  A July 
2009 supplemental statement of the case stated that, pursuant 
to 38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  To the 
extent notice as to the specific measurements needed to 
support a higher rating was not provided in a timely manner, 
the Veteran was not prejudiced because the required 
measurements necessary to properly assess whether a higher 
rating was warranted were taken during the VA examinations.  
Thus, the general information needed to substantiate the 
claim was provided by the Veteran and otherwise obtained by 
VA during the processing of his claim.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time, particularly in light of 
the entirely favorable decision, below.

Analysis

The veteran contends that his rheumatoid arthritis is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Throughout the rating period on appeal, the RO has rated the 
Veteran's rheumatoid arthritis with particular involvement of 
the shoulders, knees, elbows, feet, and ankles, as 40 percent 
disabling, under Diagnostic Code 5002.

The Veteran's disability is evaluated under the rating code 
for rheumatic arthritis. Rheumatoid arthritis as an active 
process with constitutional manifestations associated with 
active joint involvement that is totally incapacitating is 
evaluated as 100 percent disabling.  When there is less 
symptomatology than the criteria for 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, a 60 percent evaluation is assigned.  Symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year are evaluated as 40 percent disabling.  One or two 
exacerbations a year in a well-established diagnosis is 
evaluated as 20 percent disabling.  

For chronic residuals of rheumatoid arthritis such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the disability is rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned.  38 C.F.R. § 4.71a, Code 
5002.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.

At an August 2005 VA examination, the Veteran reported that 
he was previously treated with methotrexate until May 2005, 
when that medication was discontinued due to elevated liver 
function tests.  He reported that since then, he had been 
more stiff and had increasing arthralgias in his shoulders 
and elbows.  The Veteran complained of morning stiffness and 
arthralgia in his shoulders, elbows, and hips.  On 
examination, the Veteran weighed 146 pounds.  The examiner 
noted that the Veteran had limitation of motion of the 
shoulders bilaterally, as he was able to lift his arms to 95 
to 100 degrees.  He was unable to fully raise his arms above 
his head.  External rotation was to 70 degrees, internal 
rotation was to 90 degrees bilaterally. Elbows had no active 
synovitis but had limited full extension, left more than 
right.  Flexion was to 40 degrees, and extension was to -5 
degrees right, and -10 degrees left.  There were no nodules.  
Range of motion of the wrists was to 40 degrees of flexion, 
less than 5 degrees extension.  There was decreased full 
flexion of both hands.  His knees had full extension to 135 
degrees of flexion.  There was no synovitis of the knees, 
ankles, or metatarsophalangeal (MTP) joints.  The ankles were 
nontender with mild limitation of motion.  The diagnosis was 
service-connected rheumatoid arthritis since 1981, and 
ongoing inflammatory arthritis consistent with rheumatoid 
arthritis at this time on ibuprofen anti-inflammatory 
medication.  An X-ray study of the shoulders was normal.  An 
X-ray study of the hands showed no manifestations of 
rheumatoid arthritis and only very minor degenerative changes 
at the distal interphalangeal joint spaces.  

At a June 2009 VA examination, the Veteran reported that he 
had morning stiffness and arthralgia for less than 10 to 15 
minutes.  He had no active synovitis.  He ambulated without 
crutches or cane.  Mainly his discomfort was in the knees and 
lower extremities, specifically his toes.  The examiner noted 
that a review of the Veteran's medical records revealed that 
historically, the Veteran initially had severe symmetrical 
periarthritis involving the upper joints of the shoulders, 
elbows, hands, knees, and MTP joints of his feet with active 
synovitis that was treated with multiple medications in the 
early 1980s and 1990s for severe active rheumatoid arthritis.  
The examiner noted that the Veteran was being followed by a 
private physician, Dr. G., for osteoarthritis and 
osteoporosis.  The examiner noted that the Veteran had 
secondary osteoarthritis due to "inflammatory arthritis 
rheumatoid arthritis" at this time.  Although the Veteran 
stated that he had flares of joint pains off and on, at this 
moment he did not have active joint swelling except pain.  

On examination, the Veteran weighed 130 pounds.  His right 
shoulder had full range of motion, and his left shoulder had 
mild discomfort between 90 to 100 degrees.  He was able to 
raise his left arm to 160 degrees with discomfort in external 
rotation at 90 degrees and internal rotation at 110 degrees.  
There was limitation of motion of the elbows, with loss of 
full extension bilaterally, right more than left at -20, but 
flexion was preserved for 45 degrees.  There were no nodules.  
There was decreased full flexion of both hands.  The knees 
showed full extension to 135 degrees of flexion, and there 
was no active synovitis and no effusion.  The ankles showed 
no active synovitis with nontender medial and lateral joint 
palpation.  MTP joints were significant for prominent first 
and second MTP joints bilaterally and limited flexion and 
extension of less than 5 degrees bilaterally.

X-ray studies were performed.  An X-ray study of the left 
shoulder showed diffuse demineralization of the bones, mild 
degenerative changes and no radiographic evidence of 
inflammatory arthropathy.  X-ray studies of the feet showed 
diffuse demineralization of the bones, degenerative changes 
and no radiographic evidence of inflammatory arthropathy.  

The examiner diagnosed service-connected rheumatoid arthritis 
since 1981 being followed by a private rheumatologist with 
off and on flares of arthritis.  The examiner noted that 
recent private medical records showed that his rheumatoid 
arthritis was in remission but he had been treated for 
cervical spondylosis and osteoporosis.  The examiner 
indicated that the Veteran had significant limitation of 
motion and flexion contracture of the elbows and prominent 
MTP joints compared to his last examination, and was 
significant for secondary osteoarthritis of the involved 
joints and active synovitis in his past.  He had secondary 
osteoarthritis in his elbows, hands, left shoulder and 
significant arthritis of his MTP joints due to his past 
inflammatory arthritis.  The examiner indicated that there 
was associated osteopenia (mild diffuse demineralization of 
the bones) due to chronic inflammatory arthritis.  He also 
had arthralgias of both knees with degenerative joint disease 
of his knees, hips, and MTP joints as well.  The second 
diagnosis was secondary osteoarthritis of the left shoulder, 
knees, elbows, hands, and feet.

After a review of the evidence, the Board finds that 
entitlement to an evaluation in excess of 40 percent is not 
warranted for the Veteran's rheumatoid arthritis under the 
rating criteria pertaining to an active process of rheumatoid 
arthritis under Diagnostic Code 5002.  At this juncture, the 
Board notes that not a single one of the many examinations 
and treatment records have stated that the Veteran's 
rheumatoid arthritis is currently an active process.  
Treatment records from the Veteran's private physician, S.G., 
MD, reflect that as early as August 2004, prior to the 
instant appeal, the Veteran's rheumatoid arthritis was in 
remission.  By a letter dated in April 2009, Dr. G. stated 
that the Veteran had been seen in his office since 1993, and 
had rheumatoid arthritis that is in remission, and he was not 
in treatment for that condition presently.  He indicated that 
the Veteran also had osteoarthritis of the cervical spine and 
osteoporosis of the spine and hips.  He said the Veteran was 
last seen in April 2009 and had no acute symptoms.  In an 
attached handwritten note, Dr. G. diagnosed osteoarthritis of 
the cervical spine and lumbosacral spine, and osteoporosis of 
the spine and hips.

As noted above, the pertinent rating criteria of Diagnostic 
Code 5002 provide that if the Veteran's rheumatoid arthritis 
is not an active process, the disorder must be rated based on 
its chronic residuals.  Previously, the Veteran's disability 
has been rated as 40 percent disabling under the rating 
criteria pertaining to an active process, which is no longer 
proper as the condition is in remission.  Moreover, the 
medical evidence does not reflect that the Veteran has active 
rheumatoid arthritis with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods, such as to warrant the next 
higher rating of 60 percent under Diagnostic Code 5002.

If the disability is rated based on its chronic residuals 
under Diagnostic Code 5002, the disability must be rated 
based on the appropriate diagnostic codes for the specific 
joints involved.  In this regard, the Board notes that 
service connection has been established only for rheumatoid 
arthritis of the following joints:  shoulders, knees, elbows, 
feet and ankles.  The Board finds that a rating higher than 
40 percent is warranted for chronic residuals of rheumatoid 
arthritis, for the reasons discussed below.  
 
On VA examination in 2005, there was limitation of motion of 
the shoulders bilaterally, as he was able to lift his arms to 
95 to 100 degrees.  More recent medical evidence shows that 
the shoulders are limited to no more than 160 degrees of 
motion.  Normal range of motion of a shoulder is from 0 to 
180 degrees.  See 38 C.F.R. § 4.71, Plate I.  Diagnostic Code 
5201 provides that limitation of motion of the major 
(dominant) or minor (non-dominant) arm to shoulder level (90 
degrees) warrants a 20 percent rating.  The medical evidence 
does not show that the Veteran's motion of the shoulders is 
limited to this degree.  Hence, a 0 percent rating would be 
assigned under this code.  See Diagnostic Code 5201, 
38 C.F.R. § 4.31.  

The recent medical evidence shows that the knees have full 
extension and 135 degrees of flexion.  Such findings do not 
warrant a rating higher than 0 percent under Diagnostic Code 
5261, as extension is not limited to 10 degrees, and do not 
warrant a rating higher than 0 percent under Diagnostic Code 
5260, as flexion is not limited to 60 degrees.  Normal range 
of motion of a knee is from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.

On VA examination in 2005, there was mild limitation of 
motion of the ankles.  On VA examination in 2009, the ankles 
showed no active synovitis with nontender medial and lateral 
joint palpation.  As moderate limitation of motion of the 
ankles has not been demonstrated, a noncompensable rating is 
warranted under Diagnostic Code 5271.  Normal range of motion 
of an ankle is from 0 to 20 degrees of dorsiflexion, and from 
0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, 
Plate II.  

As noted above, under Diagnostic Code 5002, where the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes for 
the specific joints involved, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Hence, 10 percent ratings 
are to be assigned for each shoulder, each knee, and each 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

With respect to the feet, the medical evidence shows that the 
MTP joints of the feet were significant for prominent first 
and second MTP joints bilaterally and limited flexion and 
extension of less than 5 degrees bilaterally.  The Board 
finds that the Veteran's limitation of motion of the feet 
with pain is analogous to the criteria for a 10 percent 
rating under Diagnostic Code 5279, pertaining to 
metatarsalgia.  A rating higher than 10 percent is not 
warranted under any of the pertinent Diagnostic Codes 
pertaining to the foot, as the medical evidence does not show 
impairment analogous to moderately severe foot injuries 
(Diagnostic Code 5284), claw foot (Diagnostic Code 5278), or 
flatfoot (Diagnostic Code 5276).  

With respect to the elbows, the medical evidence reflects 
that on VA examination in August 2005, flexion was to 40 
degrees, and extension was -5 degrees right, -10 degrees 
left.  On VA examination in 2009, the elbows were limited to 
no more than 45 degrees of flexion and -20 degrees of 
extension.  Normal range of motion of the elbow is from 0 to 
145 degrees.  See Plate I, 38 C.F.R. § 4.71.  Under 
Diagnostic Code 5206, these findings equate to a 50 percent 
rating for a major extremity, and a 40 percent rating for a 
minor extremity.  Hence, a 50 percent rating is assigned for 
the major (dominant) elbow, and a 40 percent rating is 
assigned for the minor elbow.

Applying 38 C.F.R. § 4.25, the Board finds that the Veteran's 
combined rating for limitation of motion of the shoulders, 
elbows, knees, ankles and feet is 100 percent.
When the ratings for the disabilities are combined (87) and 
the bilateral factor applied (96) and converted to the degree 
of disability, a 100 percent rating results. 38 C.F.R. §§ 
4.71 Diagnostic Code 5002, 4.25, 4.26 (2008).

By a statement dated in July 2009, the Veteran's 
representative asserted that a separate rating should be 
assigned for osteoarthritis of the shoulders, knees, elbows, 
ankles and feet.  The Board finds that such a rating would be 
improper pyramiding, as the osteoarthritis of the service-
connected joints does not manifest itself in symptomatology 
separate and distinct from the chronic residuals of 
rheumatoid arthritis.  See 38 C.F.R. § 3.14, Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Hence, a separate rating is 
not warranted for osteoarthritis of the named joints.

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
Hart, supra.

The benefit of the doubt rule has been applied in this 
appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased rating of 100 percent is assigned for service-
connected chronic residuals of rheumatoid arthritis with 
particular involvement of the shoulders, knees, elbows, feet, 
and ankles.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


